Memorandum by the Court.
Appeal by claimants from a judgment of the Court of Claims awarding damages for the appropriation of lands for highway purposes. Following the oral argument, we withheld determination of the appeal and remanded the ease to the trial court for adequate findings. (23 A D 2d 915.) Additional findings have now been filed, but we find the award inadequate. The State submitted no adequate proof of value on the basis of the potential commercial use which subsequently the trial court properly found; and we agree with the Court of Claims that the valuations by claimants’ expert were somewhat excessive. We find that claimants sustained direct damage of $7,000 and consequential damage of $38,000; and that the value of their property before the taking was $50,000 and after the taking was $5,000. Claimants’ contentions additional to those regarding adequacy seem to us insubstantial. Judgment modified, on the law and the facts, so as to increase the award to $45,000 and appropriate interest, and, as so modified, affirmed, with costs to appellants. Gibson, P. J., Herlihy, Reynolds, Taylor and Hamm, JJ., concur.